Arrêté du ministre de l’agriculture et des
ressources hydrauliques du 15 mai 2007, portant
homologation des plans de réaménagement
foncier du périmètre public irrigué de Menzel
Bouzelfa de la délégation de Menzel Bouzelfa, au
gouvernorat de Nabeul.

Le ministre de l’agriculture et des ressources
hydrauliques,

Vu la loi n° 63-18 du 27 mai 1963, portant réforme
agraire dans les périmètres publics irrigués, telle que
modifiée et complétée par la loi n° 71-9 du 16 février 1971
et par la loi n° 2000-30 du 6 mars 2000 et notamment son
article 16

Vu la loi n° 77-17 du 16 mars 1977, portant création de
l'agence foncière agricole, telle que modifiée et complétée
par la loi n° 2000-29 du 6 mars 2000 et notamment ses
articles 13 et 14,

Vu le décret n° 99-1877 du 31 août 1999, modifiant la
dénomination de l'agence de la réforme agraire des
périmètres publics irrigués,

Vu le décret n° 2001-9077 du 3 mai 2001, fixant la
composition et les modalités de fonctionnement de la
commission régionale chargée d'examiner les réclamations
et les observations soulevées par le plan de réaménagement
des terres sises à l’intérieur des zones d'intervention de
l’agence foncière agricole,

Vu le décret n° 2005-587 du 7 mars 2005, portant
création d’un périmètre public irrigué à Menzel Bouzelfa,

Vu l'arrêté du 6 juillet 2005, portant ouverture de la
procédure de réaménagement foncier dans le périmètre
public irrigué de Menzel Bouzelfa,

Vu l'avis de la commission susvisée, chargée
d’examiner les réclamations et les observations soulevées
par le plan de réaménagement des terres sises à l’intérieur
des zones d'intervention de l’agence foncière agricole
réunie au siège du gouvernorat de Nabeul le 9 août 2006.

Arrête :

Article premier. - Sont homologués, les plans de
réaménagement foncier du périmètre public irrigué de
Menzel Bouzelfa de la délégation de Menzel Bouzelfa, au
gouvernorat de Nabeul annexés au présent arrêté

Art. 2. - Le présent arrêté emporte transfert de la
propriété interpartes. Les privilèges, hypothèques et baux
de toute nature portant sur des parcelles soumises au
réaménagement foncier existant au moment de l’application
du réaménagement sont transférés de droit sur les nouvelles
parcelles reçues en échange par le débiteur ou bailleur.

Aït. 3. - Les propriétaires sont tenus de payer la
différence de valeur entre la parcelle de terre d’origine et la
parcelle de terre attribuée dans le cadre du réaménagement
foncier au profit de l'agence foncière agricole. Les
copropriétaires sont considérés solidaires pour le paiement
de cette valeur, une hypothèque en rang utile grèvera la
parcelle de terre attribuée pour garantie de paiement de
cette différence.

Aït. 4. - Le directeur général de l’agence foncière
agricole est chargé de l’exécution du présent arrêté qui sera
publié au Journal Officiel de la République Tunisienne.

Tunis, le 15 mai 2007.

Le ministre de l'agriculture
et des ressources hydrauliques
Mohamed Habib Haddad

Vu
Le Premier ministre

Mohamed Ghannouchi

MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Arrêté du ministre de l’industrie, de l'énergie et
des petites et moyennes entreprises du 16 mai
2007, portant institution d’un permis de recherche
d'hydrocarbures dit permis « El Fahs ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002 et la loi n° 2004-61 du 27
juillet 2004,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros des repères des
sommets des périmètres élémentaires constituant les titres
des hydrocarbures,

Vu la convention et ses annexes signées à Tunis, le 24
février 2007 par l'Etat tunisien d’une part, l’Entreprise
Tunisienne d’Activités pétrolières et la société « SUPEX
Limited » d’autre part,

Vu l'arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d’instruction des demandes
de titres d'hydrocarbures,

Vu la demande déposée le 10 novembre 2006 à la
direction générale de l'énergie, par laquelle la société
«SUPEX Limited » et l’entreprise Tunisienne d'Activités
pétrolières ont sollicité l'attribution d’un permis de
recherche d'hydrocarbures dit permis « El Fahs »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 24 novembre 2006,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier. — Est institué pour une période de trois
ans et demi, à compter de la date de publication du présent
arrêté au Journal Officiel de la République Tunisienne, un
permis de recherche d’hydrocarbures dit permis « El Fahs »
au profit de la société « SUPEX Limited » et de l’Entreprise
Tunisienne d'Activités Pétrolières.

N°41 Journal Officiel de la République Tunisienne

22 mai 2007 Page 1739
Ce permis s’étend sur les gouvernorats de Zaghouan,
Béja et Siliana et comporte 779 périmètres élémentaires,
soit 3116 kilomètres carrés et est délimité conformément au
décret sus n° 2000-9046 du 2 mai 2000 par les sommets
et les numéros de repères figurant dans le tableau ci-après :

Sommets N° des repères
1 250 716
2 250 740
3 266 740
4 266 756
5 300 756
6 300 760
7 302 760
8 302 764
9 340 764
10 340 734
il 314734
12 314728
13 308 728
14 308 716

15/1 250 716

Art. 2. - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août 1999, telle
que complété par les lois n° 2002-23 du 14 février 2002 et
n° 2004-61 du 27 juillet 2004 ainsi que par la convention et
ses annexes susvisées.

Tunis, le 16 mai 2007.

Le ministre de l'industrie, de l'énergie et des
petites el moyennes entreprises
Afif Chelbi

Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Arrêté de la ministre de l'équipement, de l’habitat
et de l'aménagement du territoire du 15 mai 2007,
portant délimitation des zones requérant la
révision du plan d'aménagement urbain de la
commune de Jammel, gouvernorat de Monastir.

La ministre de l'équipement, de l'habitat et de
l’aménagement du territoire,
Sur proposition du président de la commune de Jammel,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et

complétée par les textes subséquents et notamment la loi
organique n° 2006-48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
l’urbanisme promulgué par la loi n° 94-122 du 28
novembre 1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu le plan d’aménagement de la commune de Jammel,
approuvé par le décret n° 78-33 du 2 janvier 1978 et révisé
par le décret n° 86-849 du 12 septembre 1986 et par l’arrêté
du 13 novembre 1998,

Vu la délibération du conseil municipal de Jammel réuni
le 24 novembre 2006.

Arrête :

Article premier. - Les zones requérant la révision du
plan d'aménagement urbain de la commune de Jammel,
gouvernorat de Monastir, sont délimitées par la ligne
fermée (A, B, C, D, E, F, G H, I, J,K,L, MN, O,P,Q,R,
S, T, U, V, W, X, Y,Z, Z’) indiquée par la couleur rouge sur
le plan annexé au présent arrêté et conformément aux
indications insérées dans le tableau suivant :

Points Xenm Yenm
A -580160 259125
B -579920 259090
€ -579960 258830
D -579600 258790
E -579255 257895
F -578820 257220
G -578370 256780
H -577960 256515
il -576955 256530
J -576950 255300
K -576680 255450
L -576400 255560
M -576380 256280
N -576215 257165
Q] -575950 257740
P -575910 258065
Q -576000 258620
R -574880 259080
S 575440 259900
T -576340 260700
U -577240 259140
V -577610 259015
W -577765 259105
X -577825 259045
Y -578778 259725
Z -578826 259695
[AI -579630 259945

Page 1740

Journal Officiel de la République Tunisienne

22 mai 2007 N°41
